Bloodworth, J.
The indictment charged that the accused did “have, receive, possess, and control certain alcoholic liquors,” etc. There was a verdict of guilty. The evidence for the State shows: that “ a batch of jugs and bottles ” was found in the woods near the residence of the accused; that under a shelter was found “a sugar barrel full of bottles and jugs, some pint and quart bottles, and gallon jugs; this was at Lacount’s house, that is, the shelter that we found them under was at his house and on the premises where he lived;” that in his barn and about ten steps from his residence were found some empty kegs; that from his barn a trail led to where was found a keg “that had about fifteen gallons of whisky in it;” and that in his back yard were found a jug and two kegs that recently contained whisky, and “one with a tablespoonful of whisky in it.” The motion for a new trial *768contained the usual general grounds only. It is settled by repeated rulings of this court that “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732). See also Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited. There is some evidence to support the finding of the jury in this case. In addition this court is committed to the proposition that under the present prohibition laws of the State the accused would be guilty, under this indictment, if he knowingly had in his possession any quantity of intoxicating liquor, “even a spoonful.” See Biddy v. State, 22 Ga. App. 784 (97 S. E. 196).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.